DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 35-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected an invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12 May 2021.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 27, and 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Regarding claim 25, the claim recites “wherein the ionic path between the reference electrode and the working electrode is only formed through the salt bridge” in lines 1-2. It is unclear whether the ionic path is formed only through the salt bridge the entire way through the path or if the ionic path is simply must include the salt bridge. For examination purposes, either configuration is interpreted to teach on this limitation.  
Claim 27 recites the limitation "the reference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 27, the claim recites “the reference” in line 1. It is unclear whether the claim, as currently recited, is referring to the reference electrode or the reference solution hydrogel as claimed in claim 22. For examination purposes, either configuration is interpreted to teach on this limitation. 
Regarding claim 29, the claim recites “sweat is in contact with the sensing part and the salt bridge and the sensing part establishes an electrochemical equilibrium with a sweat component” in lines 1-3. It is unclear, as the claim is currently recited, if sweat is in contact with the sensing part and the salt bridge AND the sensing part alone establishes an electrochemical equilibrium with a sweat component or if the claim intends for sweat to be in contact with the sensing part AND both the salt bridge and the sensing part establish an electrochemical equilibrium with a sweat component. For examination purposes, either configuration is interpreted to teach on this limitation. 
Claim limitation “sensing part” in claim 29 line 2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not reference a “sensing part”, and therefore does not define 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-23, 26-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al (US 2017/0122899), hereinafter Sakata.
Regarding claim 22, Sakata teaches on a potentiometric sweat sensor (abstract, par. [0004-0006] – a potentiometric sensor is a type of sensor that is used to determine the analytical concentration of some components in a solution, therefore the biosensor is a potentiometric sensor because it detects the analytical concentration of a target in a biological fluid, one of the fluids including sweat) comprising: 
a substrate (Fig. 1 element 24, Fig. 3 element 54, par. [0020] & [0060]) which has a through hole (Fig. 1 shows the substrate 24 having a through hole upon which salt bridge 25 is formed); 
a working electrode (Fig. 3 elements 62, 62a, and 62b, Fig. 4a elements 60a, 64, and 66, par. [0060]) which is in contact with sweat on skin (par. [0004] & [0068] – the biosensor element 50 is configured to obtain biological fluids, including sweat, from direct contact to the skin, therefore when the biosensor is used to measure sweat then the working electrode would be in contact with the sweat on the skin when the sweat is absorbed into layer element 70); 
a reference electrode (Fig. 3 elements 62, 62a, and 62b, par. [0060] & [0066]), wherein the reference electrode and the working electrode are formed on the opposite sides of the substrate (Fig. 3 shows the working electrode 60 towards the top of the substrate while the reference electrode 62 is towards the bottom side of the substrate, which embodies the two electrodes being formed on the opposite sides of the substrate, the opposite sides being top and bottom); 
a reference solution hydrogel (Fig. 3 & 4a element 70, par. [0062], [0064] & [0066] – the hydrogel layer 70 receives a solution to be used by the reference electrode, which embodies the layer being a reference solution hydrogel) which at least partially covers the reference electrode (par. [0066], Fig. 4b shows the hydrogel layer 70 covering a top portion of reference electrode 62a); and 
a salt bridge (Fig. 1 element 25, Fig. 3 & 4b element 68, par. [0022] & [0066]) which is formed in the through hole (Fig. 1 element 25, Fig. 3 & 4b element 68, par. [0022] – Fig. 1 shows substrate element 24 having a hole upon which salt bridge 25 is formed), wherein one side of the salt bridge faces the sweat on the skin and the other side is in physical contact with the reference solution hydrogel (par. [0004], [0066], [0068] – when the biosensor is configured to measure sweat, the layer element 70 would be facing the sweat on the skin, based on this then a side of the salt bridge 68, shown with a blue arrow on Fig. 4b below, would be facing the sweat of the skin, and another side of the salt bridge 68, shown with a red arrow on Fig. 4b below, is in physical contact with the reference solution hydrogel), 

    PNG
    media_image1.png
    197
    472
    media_image1.png
    Greyscale

wherein an ionic path between the reference electrode and the working electrode is formed through the salt bridge (par. [0060-0061] & [0066-0067] – the is an electric path, equivalent to an ionic path, formed between the working and reference electrodes via the FET of the system, and the electric path of the reference electrode begins with the salt bridge, so the electric path is formed between the two electrodes through the salt bridge because the electric path goes through the salt bridge).  
Regarding claim 23, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein the substrate is a flexible substrate (par. [0087] – substrate 54 is a flexible material, and therefore is a flexible substrate).  
Regarding claim 26, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein the through hole overlaps with the reference hydrogel (par. [0045-0047], Fig. 1 shows the through hole overlapping in location with the reference hydrogel 16) and does not vertically overlap with the working electrode (par. [0024], Fig. 1 shows either working electrode 30 or 32 does not vertically overlap with the through hole formed in substrate 24)
Regarding claim 27, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein the reference comprises a conductive layer and a AgCl (silver chloride) layer (par. [0066] – the reference electrode is formed by covering a gold electrode with a layer of silver chloride, where a gold electrode embodies a conductive layer because gold is conductive, which indicates the reference electrode has a gold conductive layer and a silver chloride layer), wherein the conductive layer is interposed between the substrate and the AgCl layer (par. [0066], Fig. 4b shows the reference electrode 62a on the substrate 54, so when the reference electrode is formed by covering a gold electrode with silver chloride, the gold electrode would be interposed between the substrate and the AgCl layer).  
Regarding claim 28, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein the working electrode comprises a conducting part and a sensing part (Fig. 4a elements 60a, 64 & 66, par. [0063-0065], [0078], & [0080] – the working electrode comprises a conducting part 60a, which is gold and embodies a conducting part because gold is a conductive material, the working electrode also comprises layers 66 and 64 which embody a sensing part because layer 66 senses and binds with glucose and layer 64 senses and eliminates proteins), wherein the conducting part is interposed between the substrate and the sensing part (Fig. 4a shows the conducting part 60a interposed between the substrate 54 and the sensing part layers 64 and 66).  
Regarding claim 29, Sakata teaches the invention as set forth in claim 28. Sakata further teaches wherein sweat is in contact with the sensing part (par. [0004], [0064-0065] & [0069] – the sensing part 66 and 64 receive, and is therefore in contact, with the sample solution which is sweat when the sensor is configured to sense sweat of the user) and the salt bridge (par. [0004] & [0066] – the sample solution, which is sweat, is connected to the reference electrode via the salt bridge, indicating the sweat is in contact with the salt bridge) and the sensing part establishes an electrochemical equilibrium with a sweat component (par. [0063-0065] & [0073-0074] – the sensing part 66 is an identification substance that binds with glucose in the sample solution, a sweat component, and the sensing part 64 is an inhibitory substance to suppress any proteins not being detected that could generate additional negative charge from reaching the working electrode 60, indicating the identification and inhibitory substances work together to establish an electrochemical equilibrium with a sweat component glucose so that only glucose is detected from the sample solution).  
Regarding claim 31, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein a reference solution in the reference solution hydrogel contains chloride ions (par. [0082] – the hydrogel layer 70 in formed with sodium chloride, indicating the reference solution hydrogel contains chloride ions).  
Regarding claim 32, Sakata teaches the invention as set forth in claim 22. Sakata further teaches wherein the salt bridge contains a hydrogel or an ion selective polymer (par. [0020] & [0081] – the salt bridge is formed with agarose gel, which is acknowledged as a type of hydrogel, indicating the salt bridge contains a hydrogel).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2017/0122899), hereinafter Sakata, in view of Bar-Or et al (US 20120217173), hereinafter Bar-Or.

However, Bar-Or, in the same field of endeavor, teaches on a potentiometric sweat sensor (abstract, par. [0010] &[0018] - a potentiometric sensor is a type of sensor that is used to measure the potential difference between a working electrode and a reference electrode, therefore the device is a potentiometric sensor because it measures the voltage potential difference between a working electrode and a reference electrode in fluids that include sweat, indicating the device is a potentiometric sweat sensor)
	wherein the ionic path between the reference cell and working cell is only formed through the salt bridge (par. [0069-0070], Fig. 4 – an electrically conductive salt bridge 232 is formed between the reference cell 224 and the sample cell 120, where the sample cell embodies a working cell because it works to filter the sample, and an electrical connection, equivalent to an ionic path because electricity transports ions, is only formed through the salt bridge). 
When the reference electrode and working electrode of the potentiometric sweat sensor of Sakata is modified with the ionic path being formed only through a salt bridge as taught by Bar-Or, one of ordinary skill in the art would reach a potentiometric sweat sensor wherein the ionic path between the reference electrode and the working electrode is only formed through the salt bridge.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference electrode and working electrode of the potentiometric sweat sensor of Sakata with the ionic path being formed only through a salt bridge as taught by Bar-Or in order to create a device suitable for rapid, routine clinical diagnostic testing as recognized by Bar-Or (Bar-Or par. [0010]).

30 is rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2017/0122899), hereinafter Sakata, in view of Zevenbergen et al (US 2014/0012114), hereinafter Zevenbergen.
Regarding claim 30, Sakata teaches the invention as set forth in claim 29. Sakata does not teach wherein the sensing part detects chloride ions; wherein the sensing part is a Ag/AgCI layer.  
However, Zevenbergen, in the same field of endeavor, teaches on a potentiometric sweat sensor (abstract, par. [0044] - a potentiometric sensor is a type of sensor that is used to determine the analytical concentration of some components in a solution, therefore the device is a potentiometric sensor because it detects the analytical concentration of ions in sweat, indicating the device is a potentiometric sweat sensor)
wherein the sensing part detects chloride ions (par. [0044] & [0051-0052] – the sensing part electrode 106 detects chloride ions by detecting a voltage difference with another electrode 104); wherein the sensing part is a Ag/AgCI layer (par. [0044] & [0051-0052] – the sensing part electrode is made of Ag/AgCl, which embodies an Ag/AgCl layer).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing part of the potentiometric sweat sensor of Sakata with the capability to detect chloride ions and composition of Ag/AgCl as taught by Zevenbergen in order to create a device that allows for continuous and real-time monitoring of sweat of a user as recognized by Zevenbergen (Zevenbergen par. [0007]).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al (US 2017/0122899), hereinafter Sakata in view of Boock et al (US 2011/0027458), hereinafter Boock.
Regarding claim 33, Sakata teaches the invention as set forth in claim 22. Sakata does not teach wherein the reference solution hydrogel is covered by an encapsulation layer.  
(par. [0002] & [0059] - a potentiometric sensor is a type of sensor that is used to determine the analytical concentration of some components in a solution, therefore the device is a potentiometric sensor because it detects the analyte concentration in a biological fluid, the biological fluids including sweat)
wherein the hydrogel (par. [0190] & [0215], Fig. 6B element 620 – electrode layer 620 includes a hydrogel) is covered by an encapsulation layer (par. [0190], Fig. 6B any of the layers 630, 640, or 650 embody encapsulation layers because they encapsulate the inner layers 620 and 610).  
When the reference solution hydrogel of the potentiometric sweat sensor of Sakata is modified with the encapsulation layer as taught by Boock, one of ordinary skill in the art would reach a potentiometric sweat sensor wherein the reference solution hydrogel is covered by an encapsulation layer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference solution hydrogel of the potentiometric sweat sensor of Sakata with the encapsulation layer as taught by Boock in order to create a device that has strength advantageous for use in vivo as recognized by Boock (Boock par. [0192]). 
Regarding claim 34, Sakata in view of Boock teaches the invention as set forth in claim 33. Boock further teaches wherein the encapsulation layer contains a UV curable resin or polymer (par. [0192-0193] – the layers 630, 640, or 650 may be made of silicone polymer that may be vulcanized, or cured with an ultraviolet process, indicating the encapsulation layer contains a UV curable polymer, specifically silicone polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the encapsulation layer of Sakata in view of Boock with the UV curable polymer as further taught by Boock in order to create a device that has stability advantageous for use in vivo as recognized by Boock (Boock par. [0192]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY MARIE EVANS whose telephone number is (571)272-3610.  The examiner can normally be reached on M-F 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.E./Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791